DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 07/28/2022. This action is made Final.
B.	Claims 1-20 remain pending.




Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lee, Jinha et al. (US Pub. 2019/0310757 A1), herein referred to as “Lee” in view of 


As for claims 1, 11 and 20, Lee teaches. A method and corresponding system of claim 11 and medium of claim 20 comprising:

in a messaging system that provides a messaging client, configuring an augmented reality component to apply a modification to a media content object, the augmented reality component identified by an augmented reality component identifier (par. 78, fig. 2b and fig. 19a is augmented reality system displaying augmented reality wherein a messaging client resides on users smartphone along with other media content that can be displayed within the augmented reality view (camera viewport) of the user),

constructing a deep link including the augmented reality component identifier (par. 79 one example is AR mesh used as identifier; par. 67 access to a third party “TWITTER” invoking an action by the user to access third party action):

detecting launching of the messaging client at a client device in response to activation of the deep link from a third party resource (par. 80 user activating an app associated with pictures, but message app is inherent as it is later disclosed par. 67 access to a third party “TWITTER” invoking an action by the user to access third party action);

in response to the detecting, using the augmented reality component identifier from the deep link to obtain data representing the augmented reality component (par. 81 the AR glasses may process, scan, or be configured to detect particular gestures associated with the device);

using the data representing the augmented reality component, causing the augmented reality component to load in a camera view user interface of the messaging client at the client device, the camera view user interface including output of a digital image sensor of a camera of the client device, the loading comprising applying the modification to the output of a digital image sensor (par. 82 The mobile phone may be connected to the AR network or system. With a swipe or other gesture, the AR system may retrieve the indicated files (such as a particular album of photos, which may be stored locally on the device, or in the cloud), and process or execute the scatter effect) , and

causing presentation of the camera view user interface at the client device, the presentation comprising the output of the digital image sensor modified by the augmented reality component (FIG. 20 illustrates an example of how a user may use the AR system to view or access more information and/or with greater context and simultaneously than may otherwise be available using a normal 2D device or 2D application. In the example shown, the Twitter® application (which displays data in a 2D scroll view within 2D devices and applications) may be loaded into the AR system (which may operating on a user's local device, or on a cloud-based device logged into a user's account). The tweets or other messages may be received by the AR system and rendered as a 3D flow view within the physical 3D environment of the user).

    PNG
    media_image1.png
    678
    272
    media_image1.png
    Greyscale



Lee does not go into detail about deep linking with developer options; however in the same field endeavor Ratias teaches a developer portal accessible from a third party computer system (par. 42 the first synchronization signal may be generated via a browser extension, such as an add-on or plug-in for Chrome, Safari or Firefox via a “Send to Phone” or a “Sync This” button on a developer's webpage, via a site-wide script on a developer's webpage, or via any other detectable triggers that can be based upon user actions, sensor data (e.g., GPS position, time or date, temperature, or data from a gyroscope sensor, a touch-screen sensor or a gesture). All of these actions can result in a first synchronization signal being transmitted to the synchronization server.;
Receiving, via the developer portal, a request for a deep link to the data (augmented reality content taught by Lee);

In response to the request, constructing the deep link, the deep link including an address for the messaging client and the augmented reality component identifier (content from LEE) (par. 52 the Techcrunch app itself which displays a checkout page in the app (i.e., mapped to a ‘deep-link’ checkout purchase page in the Techcrunch's app), or par. 53 any other number of scenarios, input signals can be mapped to output anything, including another clientside app (related or unrelated);

Making the deep link available to the third party computer system via the developer portal (par. 47 provides the following example wherein the user of the computing devices can control the synchronization process. If a user is reading an article on the website techcrunch.com, and clicks the “Sync This” button placed there by the website developer staff above each article, the ‘input’ data attached by website developer to the “Sync This” button is the input signal (i.e., likely the URL to that article) and the mobile device is the secondary screen which then automatically displays:;

The third party resource configured to permit access to the functionality provided by the third party computer system (par. 76 From step 610 or step 620, the synchronization application on each second computing device can request a GPS location from the synchronization server 624. The synchronization server can process the request and send the GPS location information which can include deep-links to the synchronization application (or a third-party application with Sync SDK) on the second computing device 628 (alternatively, if the GPS location is not available, the sync server can request GPS as another input signal going to the chrome extension or webserver (if they have integrated the Sync site-wide script). The synchronization application can receive the deep-links and use the deep-links to open a Maps or Navigation application on the second computing device which provides directions to the restaurant to the user 632 (or take user to download the Maps/Navigation apps if they do not exist on the second device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ratias into Lee because Ratias suggests innovations herein relate to systems and methods for synchronizing content across multiple screens, where an input signal is sent from an initial screen to a synchronization server where it is mapped to the appropriate output signal, data or content for a secondary screen, and then further processed or sent to the secondary screen for display.

As for claims 2 and 12, Lee teaches. The method of claim 1 and corresponding system of claim 11, further comprising: detecting a request at the messaging client to share content comprising the output of the digital image sensor modified by the augmented reality component; generating shared content by including, with the content, a reference identifying the third party resource, and communicating the shared content to a further computing device (par. 83 twitter icon displayed on twitter content as depicted in figure 20; application icon mentioned in par. 38 would apply to all applications on ones device as inherently known at the time that applications are represented as icons before activation of main application).


As for claims 3 and 13, Lee teaches. The method of claim 2 and corresponding system of claim 12, wherein the reference identifying the third party resource is a link actionable to launch the third party resource from the shared content displayed at the further computing device (par. 177; fig. 48 user interacts with VR desktop to access content linked from a home starting point represented by a home bar arcing around main user while a second user watches).

As for claims 4 and 14, Lee teaches. The method of claim 2 and corresponding system of claim 12, wherein the communicating of the shared content to a further computing device comprises configuring the shared content to include a message duration parameter, the message duration parameter comprising an amount of time for the shared content to be displayed on a display of the further computing device (here are various examples of different means of tracking and displaying time within the user interface of the AR system presentation to the user. Par. 67 thought bubbles are displayed for period of time; par. 107 recording session time, par. 180 icons move according to time passing; par. 314 length of time is shown that a user was in a room) .

As for claims 5 and 15, Lee teaches. The method of claim 2 and corresponding system of claim 12, further comprising: unlocking the augmented reality component at the messaging client at the client device for a predetermined period of time, in response to the communicating of the shared content to the further computing device, the unlocking comprising including in the camera view user interface a user selectable element actionable to load the augmented reality component in the camera view user interface (par. 38 and 42 describe unlocking access to larger view of user interface of 2D phone through the camera view of the AR glasses).

As for claims 6 and 16, Lee teaches. The method of claim 1 and corresponding system of claim 11, wherein the constructing of the deep link is in response to a request from a third party system that provides the third party resource, wherein the third party system is identified in the messaging system as a registered entity (par.83, TWITTER, FACEBOOK and INSTAGRAM are examples of third party connected information sources the provides content to the view of the user wearing the AR glasses).

As for claims 7 and 17, Lee teaches. The method of claim 1 and corresponding system of claim 11, wherein the camera view user interface is a modal camera view user interface in which the augmented reality component is the only augmented reality component referenced in the camera view user interface (fig. 63 depicts and describes in par. 224 of a meeting space such that camera view user interface is modal view which is only augmented reality component referenced by a user’s account during a meeting, such that meeting spaces can be saved for later viewing) .

As for claims 8 and 18, Lee teaches. The method of claim 7 and corresponding system of claim 17, wherein the modal camera view user interface includes a user selectable element configured to cause dismissal of the modal camera view user interface and presentation of a main camera view user interface, the main camera view user interface including one or more further user selectable elements lacking in the modal camera view user interface (par. 230-232 saved meeting spaces display content registered with a particular user that is only displayed when said user is within a space, such that a second user would not be able to view this content when the first user is not present or not sharing said content).

As for claims 9 and 19, Lee teaches. The method of claim 1 and corresponding system of claim 11, further comprising: validating the augmented reality component identifier, and determining that the augmented reality component is available for use in the messaging client at the client device (par. 230 loading a saved meeting space allow for sharing and interacting with applications as discussed in claim 1 and 6).

As for claims 10, Lee teaches. The method of claim 1, wherein the third party resource and the messaging system are provided by distinct entities (FIG. 60, the AR/VR system may provide a foundation or framework for developing or executing different apps or applications by third parties. Some example apps are described herein. The 3D search and room scale browser app when executed by the AR/VR system may enable a user to see search results grouped or spread across the physical layout of a user's AR/VR environment, rather than being limited to search results that are provided in a single window/tab on a 2D screen or device).



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 17, 2022